DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/06/2022, 1/19/2022, 9/8/2020, and 12/12/2019 fail to comply with the provisions of 37 CFR 1.98 because a legible copy of each cited pending unpublished U.S. application has not been submitted. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
The non-patent literature cited in information disclosure statements filed 7/06/2022 and 12/03/2021 fail to comply with the provisions of 37 CFR 1.56(c) because the content of information listed is not in the English language. A concise explanation of relevance of the non-English information is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piaget (WO 2004078272).
Regarding claim 1, Piaget teaches of (Fig. 2) a treadmill (exercise device 10), comprising:
a base having a front end and a rear end (frame 14);
a first pair of rollers (left side pair of front roller 28 and rear roller 30) and a second pair of rollers (right side pair of front roller 28 and rear roller 30), wherein one of the first pair of rollers is provided toward the front end of the base and the other one of the first pair of rollers is provided toward the rear end of the base (seen in Fig. 2), and one of the second pair of rollers is provided toward the front end of the base and the other one of the second pair of rollers is provided toward the rear end of the base such that the first and second pairs of rollers are adjacent to each other (seen in Fig. 2);
a first belt wrapped around the first pair of rollers (Fig. 1, left belt 18);
a second belt wrapped around the second pair of rollers (Fig. 1, right belt 18);
a first motor (Fig. 4, motor 88) configured to rotate one of the first pair of rollers such that the first belt moves from the front end of the base to the rear end of the base at a first linear speed (p. 28, motor is arranged to cause rotation of both rear rollers 30); and
a second motor (motor 88) configured to rotate one of the second pair of rollers (p. 40, each driver roller 30 is driven by its own motor 88) such that the second belt moves from the front end of the base to the rear end of the base at a second linear speed (p. 2, each motor may be controlled separately to drive the two continuous treads at different speeds).

Regarding claim 11, Piaget teaches of claim 1, and wherein (Fig. 4) the base (14) is supported by a plurality of legs (bottom-out assembly 154 and rods 142 seen in Fig. 10), and an inclination of the base (14) relative to a floor surface is adjusted by adjusting a height of at least one of the plurality of legs (base is inclined based on adjusting the height of the plurality of legs 154).

Regarding claim 12, Piaget teaches of claim 11, and wherein (Fig. 1) the base (14) has a rectangle shape having a left side and a right side (seen in Fig. 1), the first belt (left belt 18) being provided at the left side of the base and the second belt (right belt 18) being provided at the right side of the base (seen in Fig. 1), 
wherein the plurality of legs includes:
a first leg configured to support the rear end of the base at the left side (Fig. 11, left rod 142), a second leg configured to support the rear end of the base at the right side (Fig. 11, right rod 142), a third leg configured to support the front end of the base at the left side (Fig. 6, left bottom-out assembly 154), and a fourth leg configured to support the front end of the base at the right side (Fig. 6, right bottom-out assembly 154).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget in view of Yakovenko et al. (US 20180345070), hereinafter Yakovenko.
Regarding claim 2, Piaget teaches of claim 1, and wherein a difference between the first linear speed and the second linear speed is calculated based on a difference in a stride length.
Yakovenko is in the field of treadmills and teaches of wherein a difference between the first linear speed and the second linear speed is calculated based on a difference in a stride length (¶0018, the speed of each treadmill belt of the split-belt treadmill is based at least in part of the speed of the subject’s leg by measuring stride length and step duration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Yakovenko of wherein a difference between the first linear speed and the second linear speed is calculated based on a difference in a stride length in order to adjust to the user’s stride and locomotor adjustments as motivated by Yakovenko in paras. 0002-0003. 

Regarding claim 7, Piaget teaches of claim 1, but the embodiment of Fig. 1 does not appear to teach of further comprising a divider between the first belt and the second belt and having a first sensor on a left side and a second sensor on a right side to determine a difference in stride length, and a difference in the first and second linear speeds is based on the difference in stride length.
Piaget teaches in another embodiment in Fig. 70A of further comprising a divider (center shield 528) between the first belt (right treadle 12B) and the second belt (left treadle 12A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an embodiment of Piaget to incorporate the teachings of another embodiment of Piaget of further comprising a divider provided between the first belt and the second belt in order to prevent the legs from stepping onto the wrong belt and potentially causing the user to fall. 
Yakovenko teaches of having a first sensor on a left side and a second sensor on a right side to determine a difference in stride length (¶0023, split-belt treadmill 100 can be instrumented with ground reaction force sensors 112a placed under each belt 106), and a difference in the first and second linear speeds is based on the difference in stride length (¶0018, the speed of each treadmill belt of the split-belt treadmill is based at least in part of the speed of the subject’s leg by measuring stride length and step duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Yakovenko of a difference in the first and second linear speeds is based on the difference in stride length in order to adjust to the user’s stride and locomotor adjustments as motivated by Yakovenko in paras. 0002-0003.

Regarding claim 13, Piaget teaches of (Fig. 2) a treadmill (exercise device 10), comprising:
a base having a front and a rear (frame 14);
a first pair of rollers (left side pair of front roller 28 and rear roller 30) and a second pair of rollers (right side pair of front roller 28 and rear roller 30), wherein one of the first pair of rollers is provided toward the front end of the base and the other one of the first pair of rollers is provided toward the rear end of the base (seen in Fig. 2), and one of the second pair of rollers is provided toward the front end of the base and the other one of the second pair of rollers is provided toward the rear end of the base such that the first and second pairs of rollers are adjacent to each other (seen in Fig. 2);
a first belt wrapped around the first pair of rollers (Fig. 1, left belt 18);
a second belt wrapped around the second pair of rollers (Fig. 1, right belt 18);
a first motor (Fig. 4, motor 88) configured to rotate one of the first pair of rollers such that the first belt moves from the front end of the base to the rear end of the base at a first linear speed (p. 28, motor is arranged to cause rotation of both rear rollers 30);
a second motor (motor 88) configured to rotate one of the second pair of rollers (p. 40, each driver roller 30 is driven by its own motor 88) such that the second belt moves from the front end of the base to the rear end of the base at a second linear speed (p. 2, each motor may be controlled separately to drive the two continuous treads at different speeds);
Piaget does not appear to teach of a first sensor facing toward the first belt and a second sensor facing toward the second belt to detect a position as to whether a pet is veering away from a center of the base due to a gait; and a control module configured to adjust rotational speeds of the first and second motors in response to the detected position to compensate for the gait.
Yakovenko teaches of (Fig. 1) a first sensor (sensors 112a) facing toward the first belt and a second sensor facing toward the second belt to detect a position (¶0023, sensors 112a are placed under each belt 106 and Examiner notes the sensors would faces towards the surface, as to sense the ground reaction force of the treadmill) as to whether a pet is veering away from a center of the base due to a gait (Fig. 3B, ¶0037, the position of the subject 114 is calculated to detect of if the subject 114 is veering away from the center; Examiner notes that while the treadmill is used intended to be used with a human, the structure of the treadmill can be used with a pet); and a control module configured to adjust rotational speeds of the first and second motors in response to the detected position to compensate for the gait (¶0037, the belt speeds are manipulated to move subject back to the middle of the treadmill 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Yakovenko of a first sensor facing toward the first belt and a second sensor facing toward the second belt to detect a position as to whether a pet is veering away from a center of the base due to a gait; and a control module configured to adjust rotational speeds of the first and second motors in response to the detected position to compensate for the gait in order to prevent the user from sliding off the end of the belt as motivated by Yakovenko in para. 0037.
With further regard to claim 13, Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

Regarding claim 14, Piaget as modified teaches of claim 13, and Yakovenko further teaches of wherein a difference between the first and second linear speeds is indicative of the gait (¶0018, the speed of each treadmill belt of the split-belt treadmill is based at least in part of the speed of the subject’s leg by measuring stride length and step duration) and the control module determines an average speed of the first and second linear speeds (¶0044, average leg speeds, which would correspond with the first and second linear speeds of the belt, are calculated), and when the control module receives a command to adjust the average speed, the control module adjusts the first and second linear speeds of the first and second belts while maintaining the difference between the first and second linear speeds (¶0019, the speed command separately adjusts the velocity of the treadmill belts by matching them to the speed of each of the user’s legs, which Examiner notes that if the user maintains the difference between the first and second linear speeds, then the control module would also maintain that difference).

Regarding claim 15, Piaget as modified teaches of claim 13, and Yakovenko further teaches of further comprising a sensor (112a) configured to sense a position relative to the front and rear of the base (Fig. 3B, ¶0022, leg movement and position relative to the front and rear of the base can be detected), 
and Piaget further teaches of wherein the control module adjusts the average speed of the first and second belts based on at least one of an exercise program running on the control module or the position detected by sensor (p. 38 para. 2, of the two options, the treadmill follows an exercise program inputted by the user).

Regarding claim 16, Piaget as modified teaches of claim 13, but the embodiment of Fig. 1 does not appear to teach of wherein a plurality of first rollers is provided between the first pair of rollers and a plurality of second rollers is provided between the second pair of rollers.
Piaget teaches in another embodiment in Fig. 91 of wherein a plurality of first rollers (intermediate rollers 916 on the left) is provided between the first pair of rollers (first and last rollers on the second treadle assembly 12B) and a plurality of second rollers (intermediate rollers 916 on the right) is provided between the second pair of rollers (first and last rollers on the first treadle assembly 12A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of another embodiment of Piaget of wherein a plurality of first rollers is provided between the first pair of rollers and a plurality of second rollers is provided between the second pair of rollers in order to provide more support while the user is using the treadmill. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget.
Regarding claim 3, Piaget teaches of claim 1, but the embodiment of Fig. 1 does not appear to teach of further comprising a divider provided between the first belt and the second belt to prevent a right leg from crossing onto the first belt or a left leg from crossing onto the second belt.
Piaget teaches in another embodiment in Fig. 70A of further comprising a divider (center shield 528) provided between the first belt (right treadle 12B) and the second belt (left treadle 12A) to prevent a right leg from crossing onto the first belt (12B) or a left leg from crossing onto the second belt (12A) (prevents the legs from crossing to their respective opposite belts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an embodiment of Piaget to incorporate the teachings of another embodiment of Piaget of further comprising a divider provided between the first belt and the second belt to prevent a right leg from crossing onto the first belt or a left leg from crossing onto the second belt in order to prevent the legs from stepping onto the wrong belt and potentially causing the user to fall. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget in view of Felix (US 20060122035).
Regarding claim 4, Piaget teaches of claim 1, and further comprising a display coupled to the base (Fig. 1, console 50). 
Piaget does not appear to teach of the display configured to play videos, images, and sounds.
Felix teaches of further comprising a display coupled to the base, the display configured to play videos, images, and sounds (¶0015, video projector 14 displays video programming on screen 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Felix of further comprising a display coupled to the base, the display configured to play videos, images, and sounds in order to entertain the user as the user exercises.

	Regarding claim 5, Piaget as modified teaches of claim 4, and wherein a content being played back on the display is based on the first and second linear speeds.
	Felix teaches of wherein a content being played back on the display is based on the linear speeds (¶0015, as treadmill motor increases or decreases in operating speed, video projector 14 outputs video programming at a faster or slower rate respectively).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Felix of wherein a content being played back on the display is based on the first and second linear speeds in order to entertain and immerse the user into the content. 

	Regarding claim 6, Piaget as modified teaches of claim 4, and Felix further teaches of wherein the first and second linear speeds are based on a content being played back on the display (¶0016, speed of treadmill 19 is altered based on the video programming being displayed).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget in view of Radow (US 6454679). 
	Regarding claim 8, Piaget teaches of claim 1, and further comprising a handle coupled to the base between the front and rear ends (Fig. 1, handles 44). 
Piaget does not appear to teach of the handle having a handle top crossing over the first and second belts and a sensor provided in the handle top to sense a height of a pet and a position of the pet between the front and rear ends of the base.
Radow is in the field of treadmills and teaches of (Fig. 1B) the handle (overhead frame strut 160) having a handle top crossing over the belt (handle 160 crosses over the belt 110) and a sensor (overhead sensor and winch 317) provided in the handle top to sense a height of a pet (Col. 21 lines 28-41, height of the subject 101 is determined by the overhead force sensor and winch 317; Examiner notes that while the treadmill is used intended to be used with a human, the structure of the treadmill can be used with a pet) and a position of the pet between the front and rear ends of the base (Col. 18 lines 5-14, distance sensor 116 can detect the distance of the subject between the front and the rear of the base 105, which Examiner notes the distance can be used to detect the position of the pet and one of ordinary skill in the arts could have also implemented the function of detecting positioning to the sensor 317).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Radow of the handle having a handle top crossing over the first and second belts and a sensor provided in the handle top to sense a height of a pet and a position of the pet between the front and rear ends of the base in order to keep track of where the pet is on the treadmill and the treadmill can adjust its speed depending on its positioning. 
With further regard to claim 8, Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2
USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget as modified by Radow, as applied to claim 8 above, and further in view of Vatti (US 6450923).
	Regarding claim 9, Piaget as modified teaches of claim 8, and Radow further teaches of a height of the handle top (160) is based on a height of the pet (Col. 21 lines 59-64, the distance between the overhead frame strut 160 and the base 105 is sufficient that the subject 101 does not experience any physical or psychological impedance while running; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus)
Piaget does not appear to teach of wherein a height of the handle top above the pet is automatically adjusted based on a height of the pet. 
	Vatti is in the field of treadmills and teaches of (Fig. 7) wherein a height of the handle top (hand bar 5) above the user is automatically adjusted (claim 9, attachment mechanism comprise means for automatically adjusting the desired height of the horizontal bar). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Vatti of wherein a height of the handle top above the user is automatically adjusted in order to easily adjust the handle top height. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget as modified by Radow, as applied to claim 8 above, and further in view of Santra et al. (US 2019/0240535), hereinafter Santra.  
	Regarding claim 10, Piaget as modified teaches of claim 8, but does not appear to teach of wherein the first and second linear speeds are adjusted based on the position sensed by the sensor of the pet between the front and rear ends of the base.
	Santra is in the field of treadmills and teaches of (Figs. 9A, 9B) wherein the speeds are adjusted based on the position sensed by the sensor (¶0075, radar sensor 904 uses a millimeter-wave bean 906 to detect a distance to a user 914) of the pet between the front and rear ends of the base (¶0076, the treadmill 902 may adjust the speed of the belt 908 based on a user location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Santra of wherein the first and second linear speeds are adjusted based on the position sensed by the sensor of the pet between the front and rear ends of the base in order to keep the user in a safe location on the treadmill as motivated by Santra in paras. 0075-0076.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget, Yakovenko, and Radow. 
Regarding claim 17, Piaget teaches of (Fig. 2) a treadmill (exercise device 10), comprising:
a base having a front and a rear (frame 14);
a first pair of rollers (left side pair of front roller 28 and rear roller 30) and a second pair of rollers (right side pair of front roller 28 and rear roller 30), wherein one of the first pair of rollers is provided toward the front of the base and the other one of the first pair of rollers is provided toward the rear of the base (seen in Fig. 2), and one of the second pair of rollers is provided toward the front of the base and the other one of the second pair of rollers is provided toward the rear of the base such that the first and second pairs of rollers are adjacent to each other (seen in Fig. 2);
a first belt wrapped around the first pair of rollers to form a first closed loop (Fig. 1, left belt 18);
a second belt wrapped around the second pair of rollers to form a second closed loop (Fig. 1, right belt 18);
a first motor (Fig. 4, motor 88) configured to rotate one of the first pair of rollers such that the first belt moves from the front of the base to the rear of the base at a first linear speed (p. 28, motor is arranged to cause rotation of both rear rollers 30);
a second motor (motor 88) configured to rotate one of the second pair of rollers (p. 40, each driver roller 30 is driven by its own motor 88) such that the second belt moves from the front of the base to the rear of the base at a second linear speed (p. 2, each motor may be controlled separately to drive the two continuous treads at different speeds), and
a handle (handles 44) having a first frame coupled to a first side of the base (frame connecting to the left side of the base 14), a second frame coupled to a second side of the base (frame connecting to the right side of the base 14), and a handle top coupling the first and second frames (Fig. 5, connected with the frame holding console 50), 
Piaget does not appear to teach of wherein a difference in the first and second linear speeds is based on a difference in a stride length between left and right sides of the pet; and
a handle having a first frame coupled to a first side of the base, a second frame coupled to a second side of the base, and a handle top coupling the first and second frames and crossing over the first and second belts, the handle top having a sensor to detect a position of the pet relative to the front and rear of the base, wherein, based on the detected position, the first and second linear speeds are adjusted while maintaining the difference between the first and second linear speeds.
Yakovenko teaches of wherein a difference in the first and second linear speeds is based on a difference in a stride length between left and right sides of the pet (¶0018, the speed of each treadmill belt of the split-belt treadmill is based at least in part of the speed of the subject’s leg by measuring stride length and step duration; Examiner again notes MPEP §2114(II) with regard to intended use of a claimed apparatus),
wherein, based on the detected position, the first and second linear speeds are adjusted while maintaining the difference between the first and second linear speeds (¶0019, the speed command, which is based on the detected position of the legs, separately adjusts the velocity of the treadmill belts by matching them to the speed of each of the user’s legs, which Examiner notes that if the user maintains the difference between the first and second linear speeds, then the control module would also maintain that difference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Yakovenko of wherein a difference in the first and second linear speeds is based on a difference in a stride length between left and right sides of the pet, wherein, based on the detected position, the first and second linear speeds are adjusted while maintaining the difference between the first and second linear speeds in order to adjust to the user’s stride and locomotor adjustments as motivated by Yakovenko in paras. 0002-0003.
Radow teaches of (Fig. 1B) a handle (overhead frame strut 160) having a first frame coupled to a first side of the base (coupled to the front of the base), a second frame coupled to a second side of the base (coupled to the rear of the base), and a handle top coupling the first and second frames (bar extending from the front and rear of the base) and crossing over the belt (crosses over the belt 110), the handle top having a sensor (overhead force sensor and winch 317) to detect a position of the pet relative to the front and rear of the base (Col. 18 lines 5-14, distance sensor 116 can detect the distance of the subject between the front and the rear of the base 105, which Examiner notes the distance can be used to detect the position of the pet and one of ordinary skill in the arts could have also implemented the function of detecting positioning to the sensor 317). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Radow of a handle having a first frame coupled to a first side of the base, a second frame coupled to a second side of the base, and a handle top coupling the first and second frames and crossing over the first and second belts, the handle top having a sensor to detect a position of the pet relative to the front and rear of the base in order to keep track of where the pet is on the treadmill and the treadmill can adjust its speed depending on its positioning.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget, Yakovenko, and Radow, as applied to claim 17 above, and further in view of Bastian (US 7878950). 
Regarding claim 18, Piaget as modified teaches of claim 17, but does not appear to teach of wherein the first and second frames are rotatably coupled to the base such that the handle top is configured to move from a first position to a second position, the first position being a position where the handle top crosses over the first and second belts, and the second position being a storage position where the first and second frames are parallel to sides of the base.
Bastian is in the field of treadmills and teaches of (Fig. 1) wherein the first and second frames (crossbar supports 117) are rotatably coupled (rotates along the direction arrow 125 to the position 114) to the base (frame 102) such that the handle top (crossbar 116) is configured to move from a first position to a second position (from an upright position to position 114), the first position being a position where the handle top (116) crosses over the belt (crosses over belt 105), and the second position (114) being a storage position where the first and second frames (117) are parallel to sides of the base (Fig. 8B, parallel to sides of base 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Bastian of wherein the first and second frames are rotatably coupled to the base such that the handle top is configured to move from a first position to a second position, the first position being a position where the handle top crosses over the first and second belts, and the second position being a storage position where the first and second frames are parallel to sides of the base in order to position the bar in a compact position such that it is easier to store. 

Regarding claim 19, Piaget as modified teaches of claim 17, and Radow further teaches of the sensor is configured to detect a height of the pet (Col. 21 lines 28-41, height of the subject 101 is determined by the overhead force sensor and winch 317; Examiner notes that while the treadmill is used intended to be used with a human, the structure of the treadmill can be used with a pet).
Piaget does not appear to teach of wherein the first and second frames are configured to have an adjustable length and the length of the first and second frames are adjusted based on the height of the pet detected by the sensor.
Bastian teaches of wherein the first and second frames are configured to have an adjustable length (Col. 6 lines 12-29, the length of crossbar supports 117 between the left and right mounting blocks 112, 113 and the crossbar 116 may be adjustable) and the length of the first and second frames are adjusted based on the height of the pet detected by the sensor (Col. 6 lines 12-29, adjustment may accommodate users of varying heights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Bastian of wherein the first and second frames are configured to have an adjustable length and the length of the first and second frames are adjusted based on the height of the pet detected by the sensor in order to accommodate users of varying heights as motivated by Bastian in Col. 6 lines 12-29. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piaget, Yakovenko, and Radow, as applied to claim 17 above, and further in view of Santra et al. (US 2019/0240535), hereinafter Santra.  
Regarding claim 20, Piaget as modified teaches of claim 17, and wherein the first and second belts move at an average speed calculated from the first and second linear speeds (belts move at an average speed in which the average speed can be calculated from the first and second linear speeds), the average speed is adjusted based on an exercise program in a base mode (p. 49, drive roller 418 can be controlled by the user from the console to adjust the speed to the desired level, in which the user sets the exercise program). 
Piaget does not appear to teach of when the sensor detects that the pet is within a first predetermined position range from the front of the base or that the pet is within a second predetermined position range from the rear of the base, an adjustment mode is entered wherein, when the pet is within the first predetermined position range, the average speed is increased, and wherein, when the pet is within the second predetermined position range, the average speed is decreased.
Santra teaches of (Figs. 9A-9C) when the sensor (904) detects that the pet is within a first predetermined position range from the front of the base (position range from the front of the base to the first threshold 916) or that the pet is within a second predetermined position range from the rear of the base (position range from the rear of the base to second threshold 918), an adjustment mode is entered wherein, when the pet is within the first predetermined position range, the average speed is increased (¶0076, when the user 914 approaches the front of the belt 908, near the first threshold 916, the treadmill 902 may raise the incline, or increase the speed of the belt 908 so that the user 914 moves backward toward the center of the belt 908 to stay within the user safe limits 912), and wherein, when the pet is within the second predetermined position range, the average speed is decreased (¶0077, when the user approaches the rear of the belt 908, near the second threshold 918, the treadmill 902 may lower the incline, or decrease the speed of the belt 908 so that the user 914 moves backward to the center of the belt 908 to stay within the user safe limits 912).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Santra of when the sensor detects that the pet is within a first predetermined position range from the front of the base or that the pet is within a second predetermined position range from the rear of the base, an adjustment mode is entered wherein, when the pet is within the first predetermined position range, the average speed is increased, and wherein, when the pet is within the second predetermined position range, the average speed is decreased in order to keep the user in the safe limits of the treadmill and prevent the user from injuring themselves. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647